—Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered July 16, 1981, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*407The evidence presented in this case was sufficient to support the jury’s guilty verdict. Issues of credibility are primarily for the trier of the fact and its determination is entitled to great weight (People v Lee, 308 NY 302, 304). Weinstein, J. P., Brown, Rubin and Eiber, JJ., concur.